Per Ouriam. Appellant filed a bill in equity and obtained a temporary writ of injunction restraining appellees from proceeding with the collection of a judgment against him. Appellees answered the bill, and upon a hearing the temporary injunction granted in the cause was dissolved. Thereupon appellees filed their suggestion of damages as provided by statute, and the court continued the hearing as ■ to the same until the next term of the court. The bill was not dismissed, nor was any decree entered as to costs of the suit. The decree appealed from was interlocutory, and the cause is still pending in the Circuit Court. The appeal will therefore be dismissed. Appeal dismissed.